Case: 14-15511    Date Filed: 09/18/2015   Page: 1 of 2


                                                          [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 14-15511
                         Non-Argument Calendar
                       ________________________

               D.C. Docket No. 5:07-cr-00371-AKK-JHE-1



UNITED STATES OF AMERICA,

                                                        Plaintiff-Appellee,

                                  versus

PATRICK JOSEPH VITARIUS,

                                                        Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Alabama
                       ________________________

                            (September 18, 2015)

Before JORDAN, JULIE CARNES and JILL PRYOR, Circuit Judges.

PER CURIAM:
              Case: 14-15511    Date Filed: 09/18/2015   Page: 2 of 2


      W. Scott Brower, appointed counsel for Patrick Joseph Vitarius, has filed a

motion to withdraw on appeal, supported by a brief prepared pursuant to Anders v.

California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). Our

independent review of the entire record reveals that counsel’s assessment of the

relative merit of the appeal is correct. Because independent review of the entire

record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Vitarius’s revocation of release and sentence are AFFIRMED.




                                         2